The foregoing subsequent opinion expresses the views of BRICKEN, P. J., relative to this case. But this court, being unable to reach an unanimous conclusion or decision upon the point involved, certified the controlling question to the Supreme Court as an abstract proposition, under the statute thus providing. The certification of the question and the response of the Supreme Court in answer thereto is as follows:
"To the Supreme Court of Alabama: Under the provisions of section 7311, Code 1923, an opinion from the Supreme Court of Alabama is requested wherein the following question is involved, and upon which the judges of this court are unable to reach an unanimous conclusion or decision in a case before this court wherein said question of law is presented:
"Question: Are exceptions to the rulings of the court upon the admission of evidence duly reserved during the hearing of a motion for a new trial, and properly appearing in the bill of exceptions, to be considered and determined in a case of this character where the bill of exceptions fails to show that an exception was reserved to the action of the court in denying the motion for a new trial. In other words, and in order to be more explicit, the bill of exceptions in the case in question shows that, pending the hearing of an extended motion for a new trial, the appellant reserved numerous exceptions to the refusal of the court to admit certain evidence offered by appellant in support of his motion for a new trial. And appellant insists that grievous error appears in said rulings. Shall this court consider and determine these exceptions where it fails to appear in the bill of exceptions that an exception was reserved to the final action of the court upon the motion wherein said motion for a new trial was overruled. Respectfully submitted. [Signed] C. R. Bricken, Presiding Judge, Court of Appeals."
              "Response to Certified Question by the Court of Appeals:
"Per Curiam. The court is of opinion that exceptions reserved on the admissibility of evidence *Page 160 
presented for the first time on motion for a new trial avail nothing unless an exception be reserved also to the action of the court in granting or refusing the motion. Code, § 6088.
"Let this answer be certified to the Court of Appeals.
"Sayre, Gardner, Bouldin, and Brown, JJ., concur."
As a result of the response of the Supreme Court, supra, the judgment of conviction in the lower court from which this appeal was taken must perforce be affirmed.
Affirmed.